Citation Nr: 1721903	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-02 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a bilateral foot disability.

4.  Entitlement to service connection for left elbow tendonitis.

5.  Entitlement to service connection for skin grafts to 24 percent of the body from burns.  

6.  Entitlement to service connection for a skin disorder of the lower back area.

7.  Entitlement to service connection for hypertension.




REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from November 1968 to October 1972, and in the Army National Guard from November 1978 to October 2007, with periods of active duty service from March 2001 to October 2001 and from January 2006 to July 2006.  The Veteran was awarded the Army Commendation Medal and Air Force Commendation Medal, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Original jurisdiction now resides with the RO in St. Petersburg, Florida.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

The record reflects that after the September 2011 Statement of the Case (SOC) the Veteran submitted additional relevant evidence to the Board.  No Supplemental SOC was issued, but this is not necessary as there is sufficient evidence to grant the Veteran's claims of entitlement to service connection for a lumbar spine disability and a bilateral foot disability.  As the Board is remanding the remaining the other issues, there is no prejudice to the Veteran.

The Board remanded the Veteran's claims in May 2015 to afford him a hearing before a Veterans' Law Judge.  In a January 2017 submission, the Veteran's representative indicated the Veteran wished to cancel his hearing.  Thus, there has been substantial compliance with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for a cervical spine disability, a left elbow disability, skin grafts, a skin disorder, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of all reasonable doubt, the evidence shows that that the Veteran's degenerative disc disease of the lumbar spine is related to active service.  

2.  Affording the Veteran the benefit of all reasonable doubt, the evidence shows that that the Veteran's hallux rigidus is related to active service.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for lumbar spine disability is granted.  U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Entitlement to service connection for right and left hallux rigidus is granted.  U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The appeal of entitlement to service connection for a lumbar spine disability and a bilateral foot disability has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of these issues, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.

Lumbar Spine Disability

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

The Veteran has a current diagnosis of mild multilevel degenerative disc disease, meeting the first Hickson element.  See May 2010 x-ray and September 2011 report from Dr. M. N.  

Additionally, during his period of active duty service from January 2006 to July 2006, the Veteran was treated for back pain and reported back pain and muscle aches in his post-deployment medical assessment.  See May 15, 2006 service treatment record and June 14, 2006 report of medical assessment.  Thus, the second Hickson element is met.

Further, in a May 2012 letter, Dr. P. S. opined that the Veteran's lumbar spine disability was at least as likely as not related to service.  Dr. P. S. based this finding on the Veteran's documented reports of back pain during his last period of active duty service.  There is no conflicting nexus evidence.  Thus, the third Hickson element is met.

Accordingly, the elements required to establish service connection are present, and service connection for lumbar spine degenerative disc disease is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Foot Disability

Records from Dr. J. K. W. dated in 2006 and 2007 show the Veteran was diagnosed with hallux rigidus with joint mouse of both feet, which was confirmed by x-rays.  The Veteran was subsequently diagnosed with bone spurs status post repair.  See November 2007 VA general medical examination.  Additionally, Dr. P. S. reported the Veteran continued to have hallux rigidus symptoms in both toes.  See May 2012 report.  Thus, the first Hickson element is met.

The Veteran's service treatment records are silent for complaints regarding his feet.  However, shortly after discharge in 2006 the Veteran reported that he began experiencing pain in his feet during his last period of active duty service.  See June 2007 claim, July 2007 statement, and August 2007 VA medical record.  The Veteran also submitted statements from his brother P. M. and a fellow service member, D. R., corroborating the Veteran's assertions regarding foot problems during service.  See February 2017 statements.  Thus, affording the Veteran the benefit of reasonable doubt, the second Hickson element is met.

With regard to a nexus, Dr. P. S. opined that the Veteran's bilateral foot disability was at least as likely as not related to service.  He explained that the conclusion was based on the medical and lay evidence of record, which suggested the Veteran's foot disability began during active duty service.  He added that hallux rigidus was a degenerative condition caused by chronic impact and trauma to the joint.  There is no conflicting nexus evidence.  Thus, the third Hickson element is met.

Accordingly, the elements required to establish service connection are present, and service connection for hallux rigidus of the bilateral feet is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for lumbar spine degenerative disc disease is granted.

Entitlement to service connection for right and left hallux rigidus with bone spurs status post repair is granted.


REMAND

Review of the claims file indicates there are outstanding post-service medical records.  In March 2017 the Veteran submitted excerpts of records from Tyndall Air Force Base, possibly through Tricare.  Further, the May 2012 opinion from Dr. P. S. indicated the Veteran underwent a cervical discectomy and fusion, possibly in 1993; however, records from these operations do not appear to have been associated with the claims file.  Additionally, the most recent VA medical records associated with the claims file are dated in April 2012.  On remand, any outstanding VA and non-VA medical records should be obtained.

Further, in a November 2011 submission, the Veteran's representative asserted that the Veteran had several other periods of active duty and active duty for training (ACDUTRA) that had not been accounted for; the representative requested that VA investigate these additional periods of service.  Notably, the Veteran reported that his cervical spine disability was caused during an annual training period in which he was on active duty.  See January 2008 Notice of Disagreement.  On remand, the AOJ should verify the Veteran's dates of active service, to include any periods of ACDUTRA and inactive duty training (INACDUTRA).  These dates should be compiled in a memorandum.

The Veteran was afforded a VA general medical examination in November 2007, which noted a diagnosis of cervical spine arthritis.  No opinion was provided.  A May 2006 service treatment record noted the Veteran's reports of low back pain for three weeks, which he attributed to a pinched nerve in his neck.  He later reported having a disk out of alignment in his neck.  As no opinion has been obtained addressing these records and contentions, one should be obtained.

Although the Veteran submitted a positive nexus opinion regarding his cervical spine claim, the opinion is insufficient for the Board to render a decision at present.  Dr. P. S. opined that the Veteran's cervical spine disability was aggravated by service.  Preliminarily, Dr. P. S. referenced surgeries performed on the cervical spine; however, the relevant records of those surgeries do not appear to have been associated with the claims file.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995) (stating if medical opinion of record was based on incomplete records, it is of limited probative value).  Further, the opinion is conclusory and does not contain a supporting rationale and it is unclear what cervical spine diagnosis Dr. P. S. is opining was aggravated by service.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (holding that the failure of the physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence).  

With respect to this examination inquiry, the Board notes the Veteran's service treatment records do not contain an entrance examination for his periods of active service in 2001 and 2006.  As such, the presumption of soundness and presumption of aggravation do not attach to this claim.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); Smith, 24 Vet. App. at 45; 38 C.F.R. § 3.304(b) (2016).

Additionally, the Veteran was not afforded a VA examination for his claimed hypertension.  Hypertension is a chronic disease, meaning presumptive service connection may be warranted if the condition manifested to a compensable degree within one year of separation from service.  The Veteran asserted that he had high blood pressure while deployed to Germany in 2001, and had taken Lisinopril since October 2001.  See July 2007 claim.  Further, an October 2003 initial medical review contained in the Veteran's service treatment records notes that the Veteran was prescribed blood pressure medication from November 2001 to April 2003.  Yet it is unclear whether the Veteran had hypertension during this timeframe, and whether it manifested to a compensable degree within one year of his period of service from March 2001 to October 2001.  Thus, additional medical clarification is required.

At present examinations are not warranted for the Veteran's remaining claims.  If during development on remand it becomes apparent that the criteria for obtaining a VA examination are met for any of the remaining claims, the AOJ should take appropriate steps to afford the Veteran the necessary examinations.  

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records from April 2012 to present.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claim, including records from Tyndall Air Force Base, any Tricare providers, and the provider who performed his cervical spine surgery.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Verify through the appropriate agencies the specific dates of active service, and any periods of ACDUTRA or INACDUTRA.  Reports of retirement points do not contain the necessary information in this regard.  

The AOJ should prepare a summary of such dates, or document for the record why the production of a summary of service dates is not possible.  All efforts to obtain these records should be fully documented.  If records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159 (e).

4.  Next, forward the Veteran's claims file to an orthopedic specialist or other appropriate clinician.  The clinician is requested again to review the claims folder, to include this remand.  Unless the clinician finds that a new examination is required, the Veteran need not be examined.  Based on the review of the Veteran's claims file, the clinician is asked to opine on the following:

a)  Identify any diagnosed cervical spine disability diagnosed at any point from June 2007 to present.

b)  For any such disability diagnosed, state whether it is at least as likely as not (a probability of 50 percent or greater) that the disability is caused by, aggravated by, or otherwise related to the Veteran's active service.

In providing the requested opinion, the examiner should address the May 2006 service treatment record noting neck complaints, the undated note from the Veteran's chiropractor noting that his neck pain could be aggravated by wearing a military helmet; a December 2006 cervical spine x-ray showing minimal osteophyte formation otherwise unremarkable cervical spine; the August 2007 VA medical record noting the Veteran's report that he had chronic neck pain for which he had been receiving chiropractic care for 9 years; the May 2012 opinion from Dr. P. S. linking the Veteran's cervical spine disability to his active service in 2006; and the January 2017 statement from D. R. noting the Veteran reported neck pain during service.

The rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Next, forward the Veteran's claims file to an appropriate clinician for an opinion regarding the Veteran's hypertension.  The clinician is requested again to review the claims folder, to include this remand.  Based on the review of the Veteran's claims file, the clinician is asked to opine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension was incurred during active service or is otherwise related to active service, or manifested within one year following his discharge from any period of active service.

The examiner should address the Veteran's July 2007 claim in which he noted that he had high blood pressure while deployed to Germany in 2001, and had been taking Lisinopril since October 2001, and the October 2003 initial medical review contained in the Veteran's service treatment records noting that the Veteran was prescribed high blood pressure medication from November 2001 to April 2003.

The rationale for any opinion expressed must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  Review the examination reports for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

7.  Undertake any other development deemed necessary, including examinations for the other claimed disabilities based on any newly discovered periods of active service, then readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


